Gill, J.
On November 1, 1893, plaintiff began work for defendant as salesman in the latter’s clothing store at St. Joseph, and continued there for three years and eight months, the engagement terminating by consent July 1, 1897. Plaintiff claims that by the terms of the contract entered into between him and the defendant at the beginning of his service, he (the plaintiff) was to receive $85 per month — $75 of which was to be paid monthly and the remaining $10 a month was to be retained by defendant and paid to plaintiff in bulk when he quit the service of defendant. As already stated, plaintiff left defendant’s employ at the end of forty-four months when he demanded the $440, which defendant refused to pay, and thereupon plaintiff brought this suit. The difference between the parties relates solely to the terms of the original contract— defendant claiming that he was to pay, and did pay, a monthly salary of $75 and that he never agreed to pay plaintiff the additional $10 a month.
On a trial of this issue by jury, where there was evidence either way, plaintiff had a verdict and judg*503ment for the full amount sued for, and defendant appealed.
The principal error assigned relates to the circuit court’s action in excluding certain testimony offered by defendant to the effect that occasionally during plaintiff’s term of service he (the plaintiff) failed to pay his bills and for the reason then given that he had no money. Defendant’s counsel insist that this evidence was proper as tending to disprove plaintiff’s claim that he had a growing fund arising out of the $10 a month retained by the defendant — that if the plaintiff had such a fund he would have drawn thereon to pay these debts.
The inference is not a fair and reasonable one. For according to plaintiff’s version of the contract he was not entitled to the extra $10 a month until the expiration of his employment. He had no right therefore at any time during his engagement. to call on defendant for any portion of this extra pay, and it will not be presumed that he would do so. Plaintiff’s conduct then respecting these debts would not, even in a íemote degree, tend to prove or disprove the theory or claim of either party — such circumstances could throw no light whatever on the issue. The offered testimony was irrelevant. 1 Grreenl. on Ev. [14 Ed.], sec. 52; 1 Wharf, on Ev. [3 Ed.], secs. 21, 22. “This rule,” saysQ-reenleaf, “excludes all evidence of collateral facts, or those which are incapable of affording any reasonable presumption or inference as to the principal fact or matter in dispute; and the reason is that such evidence tends to draw away the minds of the jurors from the point in issue, and to excite prejudice and mislead them.”
As to the instructions given, we need only say that when they are all read together as one charge, they fairly submitted the one sole issue to the jury. The case is a simple one, and there was nothing stated in *504the instructions that could possibly have misled the jury. This appeal is without merit.
Judgment affirmed.
All concur.